         Case 2:20-cv-01879-JCM-DJA Document 13 Filed 06/16/21 Page 1 of 5




     GALLIAN WELKER & BECKSTROM, L.C.
     Nathan E. Lawrence, SBN 15060
2    Travis N. Barrick, SBN 9257
3
     540 E. St. Louis A venue
     Las Vegas, Nevada 89104
4
     Telephone: (702) 892-3500
5    Facsimile: (702) 386-1946
     nlawrence@vegascase.com
6
     Attorneys for Plaintiff David A. Gonzalez
7
                               UNITED STATES DISTRICT COURT
8
                                         DISTRICT OF NEV ADA
9

10   DAYID A. GONZALEZ,                                Case No.: 2:20-cv-01879-JCM-DJA
11
                            Plaintiff,
                                                       STIPULATION AND ORDER
                                                       TO EXTEND THE DISCOVERY
               V.
                                                       DEADLINE
     RENEE BAKER, TARA L. CARPENTER;
     OWA YNE L. BAZE; MARIA WARD;
     FRANCISCO BAUTISTA; VALAREE C.
     OLIVAS; and STEPHEN P. CLARK;                     (First Request)
     collectively,

                            Defendants.


19

20          Pursuant to Fed. R. Civ. P. Rule 6(b)(l)(A), LR IA 6-l, and LR 26-3, Plaintiff DAVID

21   A. GONZALEZ ("Plaintiff'), by and through the law offices of GALLIAN WELKER &

22   BECKSTROM, L.C., and Defendants RENEE BAKER, TARA L. CARPENTER, OWA YNE L.

23   BAZE, MARIA WARD, FRANCISCO BAUTISTA, VALAREE C. OLIVAS, and STEPHEN

24   P. CLARK (collectively, "Defendants"), by and through their counsel, AARON D. FORD,
25   Attorney General, and Deputy Attorney General Alexander J. Smith, Esq., hereby submit this

26   Stipulation and Order to Extend the Discovery Deadline.

27          This is the first stipulation to extend the discovery deadline, and this stipulation is

28   presented to the Court more than twenty-one (21) days in advance of the currently calendared



                                                 Page I of5
                 Case 2:20-cv-01879-JCM-DJA Document 13 Filed 06/16/21 Page 2 of 5




           close of discovery on July 14, 2021. For the foregoing reasons and as is more fully explicated
      2    below, the Parties respectfully request that this Court extend the discovery and associated
      3    deadlines in this matter.
      4

      5    I.      PROCEDURAL HISTORY
      6            I.     On October 8, 2020, Plaintiff filed his Complaint [ECF No. 1], initiating this action.
      7            2.     Over the course of time from around October 13, 2020, to December 16, 2020,
      8    Defendants were variously served, or, as applicable, service was waived [see ECF Nos. 5, 7, and 8].
      9            3.     On November 1, 2020, the Parties submitted their Stipulation and Order to Extend
      10   Time to File Answer [ECF No. 4], which was accepted and ordered by the Court on November 17,
      11   2020 [ECF No. 6].
                   4.     On January 15, 2021, Defendants filed their Answer [ECF No. 9].

                   5.     On January 29, 2021, the Parties filed their Joint Conference Report and Stipulated
           Discovery Plan and Scheduling Order [ECF No. 1OJ, which was accepted and ordered by the Court

           on February 1, 2021 [ECF No. 11].


z     11   II.     LEGAL STANDARD
<
:l
..l
<     18           Fed. R. Civ. P. Rule 6(b)( 1) governs extensions of time and allows, in relevant part, that
c.,

      19   "[w]hen an act may or must be done within a specified time, the court may, for good cause, extend
      20   the time: (A) with or without motion or notice if the court acts, or if a request is made, before the
      21   original time or its extension expires." If additional time for any purpose is needed, the proper

      22   procedure is to present a request for extension of time before the time fixed has expired. Canup
      23   v. Mississippi Val. Barge Line Co., 31 F.R.D. 282 (W.D. Pa. 1962). An extension of time may

      24   always be sought and is usually granted on a showing of good cause if timely made under
      25   subdivision (b)(l) of the Rule. Creedon v. Taubman, 8 F.R.D. 268 (N.D. Ohio 1947). Also, a
      26   district court possesses the inherent power to control its own docket. Hamillon Copper & Steel
      27   Corp. v. Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Olivia v. Sullivan, 958 F.2d
      28   272, 273 (9th Cir. 1992).



                                                       Page 2 of 5
                                Case 2:20-cv-01879-JCM-DJA Document 13 Filed 06/16/21 Page 3 of 5




                                     LR IA 6-1 additionally requires that a motion to extend time must state the reasons for the
                    2    extension requested and will not be granted ifrequested after the expiration of the specified period
                    3    unless the movant demonstrates that the failure to file the motion before the deadline expired

                    4    resulted because of excusable neglect. LR 26-3 requires that a motion to extend any date set by
                    5    the discovery plan, scheduling order, or other order must, as well as satisfying the requirements

                    6    of LR IA 6-1, demonstrate good cause for the extension, and such a motion filed after the
                    7    expiration of the deadline will not be granted unless the movant demonstrates that the failure to

                    8    act resulted from excusable neglect.
                    9                Finally, LR 26-3 lists four factors that are considered upon adjudication of a motion to
                    10   extend a discovery deadline: (a) a statement specifying the discovery completed; (b) a specific
                    11   description of the discovery that remains to be completed; (c) the reasons why the deadline was
u                   12   not satisfied or the remaining discovery was not completed within the time limits set by the
..i
i0                  13   discovery plan; and (d) a proposed schedule for completing all remaining discovery.
c,:    ~;g
       B;;g
~      > 00,n
u ';!;.g":'         14
lol
=          °'
       · - "-'N
        :;J >
        0 U 00
-cl ...JZN          15   III.        ARGUMENT
 c,: <ii ig
 ~
       -
       ~ ., ,:
            ti).,

..I UJ      > _g    16          A.      The Four Factors Contained Within LR 26-3 Are Satisfied, and the Parties
i.:i
       ~j~
~
z      "'           11                  Show Good Cause for Modifying the Scheduling Order.
.:s
..I
..I
<
C,                  1s                   1. Discovery Completed to Date:

                    19               On February 12, 2021, pursuant Fed. R. Civ. P. Rule 26(a)(l), the Parties exchanged their
                    20   respective initial disclosures of persons likely to have discoverable information; documents,
                    21   electronically stored information, and tangible things; computation of damages, and applicable
                    22   msurance coverage.
                    23

                    24                   2. Discovery Remaining:
                    25               Plaintiff is largely prepared to propound written discovery to Defendants pending this

                    26   Court's approval and order on this stipulation. At this point in the lawsuit, and as is relatively
                    27   common in inmate litigation of this kind, Defendants have not served any additional discovery
                    28   requests on Plaintiff and do not envisage the need to; due to the unique nature of a custodial



                                                                         Page 3 of 5
               Case 2:20-cv-01879-JCM-DJA Document 13 Filed 06/16/21 Page 4 of 5




           environment, Defendants have access to all the infonnation they need and shall continue to
      2    disclose to Plaintiff on an ongoing basis any information required under Fed. R. Civ. P. Rule 26.
      3

      4               3. Reasons Why Deadline Will Not Be Satisfied or Remaining Discovery
      5                   Cannot Be Completed Within Current Time Limits:
      6           Given the nature of the COVID pandemic and its impact on the reasonableness and
      7    feasibility of inmate visitation at Three Lakes Valley Conservation Camp (where Plaintiff is

      8    incarcerated), the effectiveness and speed of communication between Plaintiff and counsel
      9    regarding proposed written discovery has been understandably vitiated. Though now largely
      10   ready to be propounded to Defendants, Plaintiffs proposed written discovery cannot, absent an
      11   extension, be timely presented at least thirty (30) days prior to the currently calendared July 14,
           2021, discovery cut-off.

                  Additionally, Deputy Attorney General Alexander J. Smith, Esq. is currently admitted to
           the Nevada Bar under SCR 49.l(l)(f) on a temporary limited practice certification for the sole

           purpose of representing the Nevada Attorney General in all Nevada State and Federal Courts. In
           December 2020, the Nevada Bar's Functional Equivalency Committee evaluated Attorney

~     11   Smith's English legal qualifications (various law degrees and admission to the Bar of England
::l
,.j

J     18   and Wales and to the New York Bar in 2016, as well as multiple federal clerkships and a three-

      19   and-a-half-year stint as visiting scholar at Berkeley Law) and cleared Attorney Smith to take the
      20   July 2021 Nevada Bar. Attorney Smith is required take the exam to convert his temporary license
      21   into a full license. Presently, Attorney Smith is solely responsible for approximately fifty (50)

      22   cases in addition to studying for another bar exam, which is recognized as one of the more difficult
      23   state bar examinations; thus, an extension of the discovery deadline in this matter until after the

      24   July 2021 Nevada Bar will assist both Attorney Smith in spreading out his workload over this
      25   case (including drafting relevant discovery responses) and Plaintiff in prosecuting his claims.
      26           Both Plaintiff and Defendants continue to diligently prosecute and defend this action,
      27   respectively, and believe it is in the interests of justice that this stipulation is granted. Neither
      28   party will be prejudiced by this brief extension of the various deadlines.



                                                       Page 4 of5
             Case 2:20-cv-01879-JCM-DJA Document 13 Filed 06/16/21 Page 5 of 5




                    4. Proposed Schedule for Completing Remaining Discovery:
    2     Event                                Current Deadlines              Proposed New Deadlines
     3    Discovery Cutoff                             July 14, 2021               August 13, 2021
    4
          Dispositive Motion Deadline                 August 13, 202 l           September 13, 2021
     s
          Joint Pretrial Order Deadline           September 13, 2021         October 13, 2021 *
    6
         * In the event a dispositive motion is under submission by September 13, 2021, the Joint Pre-
     7   Trial Order shall be due no later than 30 days after entry of the Court's order ruling on same.
     8

    9    All other discovery dates not referenced herein remain the same as listed in the February 1, 2021,
    10   Stipulated Discovery Plan and Scheduling Order.

    11
                  IT IS SO STIPULATED.
u   12
J

          DATED this 16th day of June 2021.                 DATED this I 6th day of June 2021.

                                                            AARON D. FORD, Attorney General


                                                            Isl Alexander J. Smith
                                                            Alexander J. Smith, SBN 15484C
          Travis .         ,                                555 E. Washington Ave., Suite 3900
          540 E. St. Louis A venue                          Las Vegas, Nevada 89101
    19    Las Vegas, Nevada 89104                           Telephone: (702) 486-3420
    20    Telephone: (702) 892-3500                         AJSmith@ag.nv.gov
          nlawrence@vegascase.com                           Attorneys f or Defendants
    21
          Attorneys for Plaintiff David A. Gonzalez
    22

    23
                  IT IS SO ORDERED.
    24

    25
                  DATED: June 17, 2021
    26
                           - - -- - - - - - -
    27

    28                                                      UNITED STA
                                                            DANIEL J.  TES MAGISTRATE JUDGE
                                                                      ALBREGTS
                                                            UNITED STATES MAGISTRATE JUDGE

                                                      Page 5 of S
